Case 1:21-cv-01680-MEH Document 1 Filed 06/18/21 USDC Colorado Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


Civil Action No.
STACEY L. SHWAYDER, a Colorado resident;

       Plaintiff,
v.

COZAD CITY SCHOOL DISTRICT NO. 11, a Nebraska
political subdivision; CITY OF COZAD, a Nebraska
political subdivision; COZAD COMMUNITY SCHOOLS,
a Nebraska political subdivision; and TIMOTHY J. NOVACEK,
a Nebraska resident;

       Defendants.


                                          COMPLAINT


       Plaintiff, Stacey Shwayder, for her Complaint, states as follows:

                               JURISDICTION AND PARTIES

       1.      Plaintiff Stacey L. Shwayder was at all times material herein a resident of the

State of Colorado.

       2.      Defendant Cozad City School District No. 11 is a Nebraska political subdivision

as defined by Neb. Rev. Stat. § 13-903.

       3.      Defendant City of Cozad is a Nebraska political subdivision as defined by Neb.

Rev. Stat. § 13-903.

       4.      On information and belief, Defendant Cozad Community Schools is a Nebraska

political subdivision as defined by Neb. Rev. Stat. § 13-903.

       5.      Defendant Timothy J. Novacek was at all times material herein a resident of the

State of Nebraska.

                                                1
Case 1:21-cv-01680-MEH Document 1 Filed 06/18/21 USDC Colorado Page 2 of 5




          6.    Jurisdiction is proper under 28 U.S.C. § 1332, which provides that this Court has

original subject matter jurisdiction over claims between citizens of different States where the

amount in controversy exceeds $75,000, exclusive of interest and costs.

          7.    Jurisdiction and venue are proper pursuant to Neb. Rev. Stat. § 13-907, which

provides: “Jurisdiction, venue, procedure, and rights of appeal in all suits brought under the

Political Subdivisions Tort Claims Act … shall be determined in the same manner as if the suits

involved private individuals, except that such suits shall be heard and determined by the

appropriate court without a jury.”

                                     FACTS AND DAMAGES

          8.    On June 21, 2019, Timothy J. Novacek (“Novacek”) was an employee of Cozad

City School District No. 11, the City of Cozad, and/or Cozad Community Schools (collectively

referred to herein as “Cozad”).

          9.    Acting in the course and scope of his employment, Novacek drove a 2015 Chevy

van owned by Cozad eastbound on East Jefferson Avenue in Englewood, Colorado.

          10.   At the same time and place, Stacey Shwayder drove a 2019 Honda CRV

westbound on East Jefferson Avenue in the third lane.

          11.   Novacek entered the left turn lane with the intent to turn north onto South Ogden

Street.

          12.   Traffic was heavy in the first and second eastbound lanes of East Jefferson

Avenue.

          13.   Novacek proceeded to make the left turn through the stopped traffic in the first

and second lanes.




                                                2
Case 1:21-cv-01680-MEH Document 1 Filed 06/18/21 USDC Colorado Page 3 of 5




        14.    As Novacek drove the van into the third lane, he entered into Shwayder’s right of

way.

        15.    Despite traveling at a reasonable speed for the traffic conditions, Shwayder did

not have time to stop or otherwise avoid a collision with right side of the van.

        16.    Shwayder’s vehicle collided with the van at a high rate of speed and with great

force resulting in severe injuries, damages, and losses.

        17.    The responding City of Englewood police officer cited Novacek for “ROW LEFT

TURN,” failing to yield the right of way when making a left turn.

                                 FIRST CLAIM FOR RELIEF
                                        Negligence

        18.    Plaintiff incorporates the preceding paragraphs as if fully set forth herein.

        19.    Plaintiff brings her claims against all Defendants pursuant to the Nebraska

Political Subdivisions Tort Claims Act, Neb. Rev. Stat. § 13-901, et seq.

        20.    Defendant Novacek owed Plaintiff a duty of care to operate a motor vehicle in a

reasonable and safe manner.

        21.    Defendant Novacek breached his duty of care by failing yield the right of way to

Plaintiff.

        22.    As a result of the collision and Defendant Novacek’s negligence, Plaintiff

sustained severe injuries and suffered damages and losses in an amount to be proven at trial.

        23.    As Defendant Novacek was acting in the course and scope of his employment

with Cozad, Cozad is variously liable for Defendant Novacek’s negligent conduct.

        24.    As required by Neb. Rev. Stat. § 13-919(1), Plaintiff submitted a claim to Cozad

within one (1) year of the date the claim accrued.

        25.    Cozad did not issue a final determination of Plaintiff’s claim.

                                                 3
Case 1:21-cv-01680-MEH Document 1 Filed 06/18/21 USDC Colorado Page 4 of 5




        26.     Accordingly, Plaintiff withdrew her claim from “the consideration of the

governing body” in writing as contemplated by Neb. Rev. Stat. § 13-906, permitting her to

“begin suit.”

                                 SECOND CLAIM FOR RELIEF
                                      Negligence per se

        27.     Plaintiff incorporates the preceding paragraphs as if fully set forth herein.

        28.     C.R.S. § 42-4-702 states in pertinent part:

        The driver of a vehicle intending to turn to the left within an intersection or into
        an alley, private road, or driveway shall yield the right-of-way to any vehicle
        approaching from the opposite direction which is within the intersection or so
        close thereto as to constitute an immediate hazard. Any person who violates any
        provision of this section commits a class A traffic infraction.

        29.     C.R.S. § 42-4-702 was enacted to protect Plaintiff and the public as a whole from

harm.

        30.     Defendant Novacek violated this provision by failing to yield the right of way to

Plaintiff during his left turn attempt.

        31.     Defendant Novacek’s violation of C.R.S. § 42-4-702 resulted in the kind of harm

from which this statute was intended to protect Plaintiff.

        32.     As a result of Defendant Novacek’s violation of C.R.S. § 42-4-702, Plaintiff

sustained severe injuries and suffered damages and losses in an amount to be proven at trial.

        33.     As Defendant Novacek was acting in the course and scope of his employment

with Cozad, Cozad is variously liable for Defendant Novacek’s violation of this statute.

        WHEREFORE, Plaintiff prays that this Court enter judgment in her favor and against

Defendants, jointly and severally, for actual economic and noneconomic damages, permanent

impairment, interest, costs, attorney fees, and all other relief this Court deems just and proper.

        Respectfully submitted this 18th day of June, 2021.

                                                  4
Case 1:21-cv-01680-MEH Document 1 Filed 06/18/21 USDC Colorado Page 5 of 5




                                  OGBORN MIHM, LLP

                                  /s/Michael P. Cross
                                  Michael Ogborn, Reg. No. 20932
                                  Michael P. Cross, Reg. No. 38294
                                  1700 Lincoln Street, Suite 2700
                                  Denver, CO 80203
                                  Telephone: 303-592-5900
                                  Facsimile: 303-592-5910
                                  Email: Mike.Cross@OMTrial.com
                                         Mike.Ogborn@OMtrial.com
                                  Attorneys for Plaintiff


Plaintiff’s Address:
7420 E. Quincy Avenue
Denver, Colorado 80237




                                    5
